DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/26/2021 is acknowledged. In light of amendments, new grounds of rejections are set forth below. Claims 1-4, 6, 7 and 9-14 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maki (4,812,537) in view of Freeman (2,840,542) and GB 721,713 A (hereafter referred as GB).

Regarding claims 1, 3, 4, 6, 7, 10 and 11, Maki disclose a coating composition comprising a phenol resin such as resol type phenol resin (see Abstract and col. 4, lines 35-39). The resol type phenol resin would have structure similar to that represented by chemical formula (1), except that resol type phenol resin would have –OH group attached to aromatic ring instead of –OR group. The coating composition may contain additives (see col. 4, lines 62-66). That is, the coating composition is free of any additives. Further, there is no disclosure of any thermally emissive filler formed of inorganic particles in the composition. The coating composition can be formed into a film having thickness of 30 to 50 microns (see col. 2, lines 43-48). 
Maki do not disclose resol type phenol resin having presently claimed structure wherein –OR group is attached to aromatic ring.
Freeman discloses that phenolic resins containing free phenolic hydroxyl groups exhibit high dielectric losses in alternating current fields, oxidize whereby they frequently darken in color and deteriorate on exposure to air at elevated temperatures over long periods of time and have poor moisture resistance properties (see col. 1, lines 36-48). The phenolic hydroxyl groups can be converted to ether groups (OR group) (see col. 1, lines 15-19).
In light of motivation for using phenolic hydroxyl group that is etherified disclosed by Freeman as described above, it therefore would have been obvious to one of the ordinary skill in the art to convert –OH group attached to aromatic ring of resol type phenol resin to –OR group, i.e. ether group in Maki in order to prevent high dielectric losses in alternating current fields, prevent darkening in color and deterioration on exposure to air at elevated temperatures over long periods of time and prevent poor moisture resistance properties, and thereby arrive at the claimed invention.
Maki in view of Freeman do not disclose resol phenolic resin having ether group (OR group) comprises R is a straight alkyl with 10 to 16 carbon atoms.
GB disclose hydrocarbon etherifying agents that react with phenolic hydroxyl groups to replace hydrogen atoms with hydrocarbon radical of any number of carbon atoms using alkyl halides (see page 2, lines 45-52). Further, GB disclose the length of the hydrocarbon chain in the etherifying agent affects flexibility characteristics of coatings (see page 3, lines 11-13, lines 22-23, lines 24-25 and lines 25-29).
In light of motivation for using alkyl groups having any number of carbon atoms as etherifying agent and for using length of hydrocarbon chain to control flexibility of coatings  disclosed by GB as described above, it therefore would have been obvious to one of the ordinary skill in the art to use R including that presently claimed as etherifying agent in order to prepare resol type phenol resin having presently claimed structure wherein –OR group is attached to aromatic ring in Maki in view of Freeman depending on desired flexibility of coating, and thereby arrive at the claimed invention.
Accordingly, Maki in view of Freeman and GB disclose the coating composition comprising resol type phenol resin having –OR attached to aromatic ring, wherein R is alkyl group as presently claimed.
Maki in view of Freeman and GB do not disclose “a thermally emissive coating material composition for forming a thermally emissive coating” and do not disclose “a thermally emissive coating”.
While there is no disclosure that the coating composition is a thermally emissive coating material composition for forming a thermally emissive coating and the coating is thermally emissive coating as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a thermally emissive coating material composition for forming a thermally emissive coating and thermally emissive coating, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art coating composition and coating, and further that the prior art structure which is a coating composition and coating identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claims 2, 9 and 12-14, Maki in view of Freeman and GB disclose the thermally emissive coating material composition as set forth above. Maki in view of Freeman and GB do not disclose the thermally emissive coating material composition formed by presently claimed method.
Although Maki in view of Freeman and GB does not disclose the thermally emissive coating material composition formed by presently claimed method, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Maki in view of Freeman and GB meets the requirements of the claimed product, Maki in view of Freeman and GB clearly meet the requirements of present claims.

Claims 1-4, 6, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maki (4,812,537) in view of Tsushima et al. (EP 0261679 A2) and GB 721,713 A (hereafter referred as GB).

Regarding claims 1, 3, 4, 6, 7, 10 and 11, Maki disclose a coating composition comprising a phenol resin such as resol type phenol resin (see Abstract and col. 4, lines 35-39). The resol type phenol resin would have structure similar to that represented by chemical 
Maki do not disclose resol type phenol resin having presently claimed structure wherein –OR group is attached to aromatic ring.
Tsushima et al. disclose phenol resin are short of water resistance if a phenolic hydroxyl group remains therein (see page 3, lines 10-11). In order to obviate the problem, the phenolic hydroxyl group is etherified so as to enhance water resistance (see page 3, lines 11-12).
In light of motivation for using phenolic hydroxyl group that is etherified disclosed by Tsushima et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to convert –OH group attached to aromatic ring of resol type phenol resin to –OR group, i.e. ether group in Maki in order to enhance water resistance, and thereby arrive at the claimed invention.
Maki in view of Tsushima et al. do not disclose resol phenolic resin having ether group (OR group) comprises R is a straight alkyl with 10 to 16 carbon atoms.
GB disclose hydrocarbon etherifying agents that react with phenolic hydroxyl groups to replace hydrogen atoms with hydrocarbon radical of any number of carbon atoms using alkyl halides (see page 2, lines 45-52). Further, GB disclose the length of the hydrocarbon chain in the etherifying agent affects flexibility characteristics of coatings (see page 3, lines 11-13, lines 22-23, lines 24-25 and lines 25-29).
In light of motivation for using alkyl groups having any number of carbon atoms as etherifying agent and for using length of hydrocarbon chain to control flexibility of coatings  disclosed by GB as described above, it therefore would have been obvious to one of the 
Accordingly, Maki in view of Tsushima et al. and GB disclose the coating composition comprising resol type phenol resin having –OR attached to aromatic ring, wherein R is alkyl group as presently claimed.
Maki in view of Tsushima et al. and GB do not disclose “a thermally emissive coating material composition for forming a thermally emissive coating” and do not disclose “a thermally emissive coating”.
While there is no disclosure that the coating composition is a thermally emissive coating material composition for forming a thermally emissive coating and the coating is thermally emissive coating as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a thermally emissive coating material composition for forming a thermally emissive coating and thermally emissive coating, recited in the present claims does not result in a structural difference 

Regarding claims 2, 9 and 12-14, Maki in view of Tsushima et al. and GB disclose the thermally emissive coating material composition as set forth above. Maki in view of Tsushima et al. and GB do not disclose the thermally emissive coating material composition formed by presently claimed method.
Although Maki in view of Tsushima et al. and GB does not disclose the thermally emissive coating material composition formed by presently claimed method, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Maki in view of Tsushima et al. and GB meets the requirements of the claimed product, Maki in view of Tsushima et al. and GB clearly meet the requirements of present claims.


Claims 1-4, 6, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (6,410,145 B1) in view of Freeman (2,840,542) and GB 721,713 A (hereafter referred as GB).

Regarding claims 1, 3, 4, 6, 7, 10 and 11, Hayashi et al. disclose a thermosetting resin composition comprising thermosetting resin such as resol resins, i.e. resol phenolic resin (see col. 4, line 12). The resol resin would have structure similar to that represented by chemical formula (1), except that resol resin would have –OH group attached to aromatic ring instead of –OR group. The thermosetting resin composition may contain inorganic fillers (see col. 4, lines 62-66). That is, the thermosetting resin composition is free of inorganic fillers. A resin-containing layer produced by curing the thermosetting resin composition in the form of a sheet or a film, wherein the thickness of the resin-containing layer is 10 to 300 microns (see col. 4-5, lines 66-5).
Hayashi et al. do not disclose resol resin having presently claimed structure wherein –OR group is attached to aromatic ring.
Freeman discloses that phenolic resins containing free phenolic hydroxyl groups exhibit high dielectric losses in alternating current fields, oxidize whereby they frequently darken in color and deteriorate on exposure to air at elevated temperatures over long periods of time and have poor moisture resistance properties (see col. 1, lines 36-48). The phenolic hydroxyl groups can be converted to ether groups (OR group) (see col. 1, lines 15-19).
In light of motivation for using phenolic hydroxyl group that is etherified disclosed by Freeman as described above, it therefore would have been obvious to one of the ordinary skill in the art to convert –OH group attached to aromatic ring of resol resin to –OR group, i.e. ether group in Hayashi et al. in order to prevent high dielectric losses in alternating current fields, prevent darkening in color and deterioration on exposure to air at elevated temperatures over 
Hayashi et al. in view of Freeman do not disclose resol resin having ether group (OR group) comprising R is a straight alkyl with 10 to 16 carbon atoms.
GB disclose hydrocarbon etherifying agents that react with phenolic hydroxyl groups to replace hydrogen atoms with hydrocarbon radical of any number of carbon atoms using alkyl halides (see page 2, lines 45-52). Further, GB disclose the length of the hydrocarbon chain in the etherifying agent affects flexibility characteristics of coatings (see page 3, lines 11-13, lines 22-23, lines 24-25 and lines 25-29).
In light of motivation for using alkyl groups having any number of carbon atoms as etherifying agent and for using length of hydrocarbon chain to control flexibility of coatings  disclosed by GB as described above, it therefore would have been obvious to one of the ordinary skill in the art to use R including that presently claimed as etherifying agent in order to prepare resol resin having presently claimed structure wherein –OR group is attached to aromatic ring in Hayashi et al. in view of Freeman depending on desired flexibility of coating, and thereby arrive at the claimed invention.
Accordingly, Hayashi et al. in view of Freeman and GB disclose the coating composition comprising resol resin having –OR attached to aromatic ring, wherein R is alkyl group as presently claimed.
Hayashi et al. in view of Freeman and GB do not disclose “a thermally emissive coating material composition for forming a thermally emissive coating” and do not disclose “a thermally emissive coating”.
While there is no disclosure that the thermosetting resin composition is a thermally emissive coating material composition for forming a thermally emissive coating and the resin-containing layer is thermally emissive coating as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a thermally emissive coating material composition for forming a thermally emissive coating and thermally emissive coating, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art thermosetting resin composition and resin-containing layer, and further that the prior art structure which is a thermosetting resin composition and resin-containing layer identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claims 2, 9 and 12-14, Hayashi et al. in view of Freeman and GB disclose the thermally emissive coating material composition as set forth above. Hayashi et al. in view of Freeman and GB do not disclose the thermally emissive coating material composition formed by presently claimed method.
Although Hayashi et al. in view of Freeman and GB does not disclose the thermally emissive coating material composition formed by presently claimed method, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hayashi et al. in view of Freeman and GB meets the requirements of the claimed product, Hayashi et al. in view of Freeman and GB clearly meet the requirements of present claims.

Claims 1-4, 6, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (6,410,145 B1) in view of Tsushima et al. (EP 0261679 A2) and GB 721,713 A (hereafter referred as GB).

Regarding claims 1, 3, 4, 6, 7, 10 and 11, Hayashi et al. disclose a thermosetting resin composition comprising thermosetting resin such as resol resins, i.e. resol phenolic resin (see col. 4, line 12). The resol resin would have structure similar to that represented by chemical formula (1), except that resol resin would have –OH group attached to aromatic ring instead of –OR group. The thermosetting resin composition may contain inorganic fillers (see col. 4, lines 62-66). That is, the thermosetting resin composition is free of inorganic fillers. A resin-containing layer produced by curing the thermosetting resin composition in the form of a sheet or a film, wherein the thickness of the resin-containing layer is 10 to 300 microns (see col. 4-5, lines 66-5).
Hayashi et al. do not disclose resol resin having presently claimed structure wherein –OR group is attached to aromatic ring.
Tsushima et al. disclose phenol resin are short of water resistance if a phenolic hydroxyl group remains therein (see page 3, lines 10-11). In order to obviate the problem, the phenolic hydroxyl group is etherified so as to enhance water resistance (see page 3, lines 11-12).
In light of motivation for using phenolic hydroxyl group that is etherified disclosed by Tsushima et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to convert –OH group attached to aromatic ring of resol type phenol resin to –OR group, i.e. ether group in Maki in order to enhance water resistance, and thereby arrive at the claimed invention.
Hayashi et al. in view of Tsushima et al. do not disclose resol resin having ether group (OR group) comprising R is a straight alkyl with 10 to 16 carbon atoms.
GB disclose hydrocarbon etherifying agents that react with phenolic hydroxyl groups to replace hydrogen atoms with hydrocarbon radical of any number of carbon atoms using alkyl halides (see page 2, lines 45-52). Further, GB disclose the length of the hydrocarbon chain in the etherifying agent affects flexibility characteristics of coatings (see page 3, lines 11-13, lines 22-23, lines 24-25 and lines 25-29).
In light of motivation for using alkyl groups having any number of carbon atoms as etherifying agent and for using length of hydrocarbon chain to control flexibility of coatings  disclosed by GB as described above, it therefore would have been obvious to one of the ordinary skill in the art to use R including that presently claimed as etherifying agent in order to prepare resol resin having presently claimed structure wherein –OR group is attached to aromatic ring in Hayashi et al. in view of Tsushima et al. depending on desired flexibility of coating, and thereby arrive at the claimed invention.
Accordingly, Hayashi et al. in view of Tsushima et al. and GB disclose the coating composition comprising resol resin having –OR attached to aromatic ring, wherein R is alkyl group as presently claimed.
Hayashi et al. in view of Tsushima et al. and GB do not disclose “a thermally emissive coating material composition for forming a thermally emissive coating” and do not disclose “a thermally emissive coating”.
While there is no disclosure that the thermosetting resin composition is a thermally emissive coating material composition for forming a thermally emissive coating and the resin-containing layer is thermally emissive coating as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a thermally emissive coating material composition for forming a thermally emissive coating and thermally emissive coating, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art thermosetting resin composition and resin-containing layer, and further that the prior art structure which is a thermosetting resin composition and resin-containing layer identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claims 2, 9 and 12-14, Hayashi et al. in view of Tsushima et al. and GB disclose the thermally emissive coating material composition as set forth above. Hayashi et al. 
Although Hayashi et al. in view of Tsushima et al. and GB does not disclose the thermally emissive coating material composition formed by presently claimed method, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hayashi et al. in view of Tsushima et al. and GB meets the requirements of the claimed product, Hayashi et al. in view of Tsushima et al. and GB clearly meet the requirements of present claims.

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections. 
In light of amendments, 112 second paragraph rejections are withdrawn.


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin et al. (JP2010037347A) disclose a resol-type phenol resin containing a phenylalkylene-ether structure moiety (I) having a structure wherein a phenolic hydroxyl group is etherified with an aliphatic hydrocarbon group having 2 or 3 carbon atoms (see Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787